DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V (Figs 5, 7, claims 1-8, 10-15) in the reply filed on 7/8/2021 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/772,109, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application fails to provide support for the elected embodiment disclosed in Figs 5, 7 and thus any claims directed specifically to such an embodiment will not be entitled to the benefit of the earlier-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 13, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, the scope of the claims are unclear because they fail to limit the parent claim.  In particular, the claims fail to limit the device itself but instead, is directed to use of an unclaimed lid.
Regarding claim 13, scope of the claims is unclear because the condiment, sauce, food container has not been claimed and thus it is unclear what the shape and size of the apertures would be that are complementary to unclaimed subject matter.
Regarding claim 15, the scope of the claims is unclear because it recites a structure in relation to an unclaimed feature.  In particular, it is not clear how the support can be separate and distinct from an unclaimed lid.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,425,480 to Krueger et al. (Krueger).
Regarding claim 1, Krueger discloses a device (Fig 1) comprising a support (22) with a first aperture (40) capable of receiving a straw protruding from a lid of a container in a manner that restricts lateral movement of the support relative to the lid and depending on the lid being used, the support further comprises one or more second aperture each shaped and sized for receiving a container and/or comprising one or more wells (46) for retaining a dispensed product, wherein during use the support, and/or container and/or wells is capable of contacting the lid of a beverage container (24) in manner capable of supporting the weight of the support, container and/or wells since it has the structure as recited (Fig 3).
Regarding claim 2, Krueger further discloses lateral movement of the support restricted as recited since it has the structure as recited and would be capable of functioning with a lid as recited.
Regarding claim 3, Krueger further discloses that during use, lid of a beverage container and or interaction between a straw and support are capable of supporting container and/or wells against vertical movement since it has the structure as recited.

Regarding claim 5, Krueger further discloses rigid material chosen from a plastic (col. 11, ll. 30-50).
Regarding claim 6, Kruger further discloses the device capable of being designed as recited since it has the structure as recited.  Note that statements of intended use are given little patentable weight and the term “designed” does not define any structure but rather, states an intended purpose.
Regarding claim 7, Kruger further discloses the device capable of use with lid, straw, container edge as recited since it has the structure as recited.
Regarding claim 8, Kruger further discloses the device capable of functioning with a container as recited while being secured to a lid by one or more mechanisms (32, 38) of the support.
Regarding claim 10-11, as best understood, Kruger further discloses the device capable of being used as recited with a lid since it has the structure as recited.
Regarding claims 12-14, as best understood, Kruger further discloses the apertures having a shape and size that can accommodate or complement a specific condiment, sauce or food container depending on its shape.
Regarding claim 15, as best understood, Kruger further discloses support (22) being separate and distinct from a lid of a container (Fig 2).

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735